DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
As to claim 1, the present invention from the current application discloses a printer in which “wherein the print history information is stored in the memory by execution of a printing according to Internet Printing Protocol (IPP) at the printer, and includes restricted history information and non-restricted history information, the restricted history information being information of which disclosure to a non-disclosure-targeted user is restricted, and the non-restricted history information being information of which disclosure to the non-disclosure-targeted user is not restricted,… in a case where it is determined that the first authentication information matches the second authentication information and it is determined that the specific user is the disclosure- targeted user, send according to the IPP the print history information including the restricted history information and the non-restricted history information to the first external device as a response to the history request, wherein in a case where it is determined that the first authentication information does not match the second authentication information, the print history information is not sent; and in a case where it is determined that the first authentication information matches the second authentication information and it is determined that the specific user is not the disclosure-targeted user, send according to the IPP the non-restricted history information to the first external device as a response to the history request.”
     As to claim 13, the present invention from the current application discloses a printer in which “wherein the print history information is stored in the memory by execution of a printing according to Internet Printing Protocol (IPP) at the printer, and includes restricted history information and non-restricted history information, the restricted history information being information of which disclosure to a non-disclosure-targeted user is restricted, and the non-restricted history information being information of which disclosure to the non-disclosure-targeted user is not restricted,… in a case where it is determined that the first authentication information matches the second authentication information and it is determined that the specific user is the disclosure- targeted user, send according to the IPP the print history information including the restricted history information and the non-restricted history information to the first external device as a response to the history request, wherein in a case where it is determined that the first authentication information does not match the second authentication information, the print history information is not sent; and in a case where it is determined that the first authentication information matches the second authentication information and it is determined that the specific user is not the disclosure-targeted user, send according to the IPP the non-restricted history information to the first external device as a response to the history request.”
The closest prior art such as Kaneda (US 2020/0341708), Matsuo’010 (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kaneda (US 2020/0341708) discloses an image forming apparatus that is characterized by comprising: a receiving unit configured to receive a setting value of a job from an information processing apparatus; and a notifying unit configured to, in a case where a print setting received by the receiving unit corresponds to a prohibition condition and does not correspond to a prohibition condition based on print authority of a job issuing source, notify the information processing apparatus of a combination of setting values being a prohibition target and not notify the information processing apparatus of an alternative setting not corresponding to the prohibition condition.
Matsuo’010 (US 2008/0112010) discloses a data control portion analyzes the using situation for each user who has executed job processing, based on the use history data store in the data holding portion, and perform setting of the use restriction of the image processing device for each user, based on the result of the analysis.

Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674